Fourth Court of Appeals
                                San Antonio, Texas
                                     October 3, 2018

                                   No. 04-18-00438-CV

                              SHOPOFF ADVISORS, LP,
                                    Appellant

                                            v.

 FIRST AMERICAN TITLE CO., Atrium Circle, GP, Atrium Winn, LLC, Atrium Kavoian,
LLC Copperfield Square, Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport,
Imperial Winn, LLC, Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office
                         Park – One LP, and Universal Square, LP,
                                        Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-00676
                       The Honorable Peter Sakai, Judge Presiding


                                     ORDER
       Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due October
9, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court